F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             FEB 1 2002
                            FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

    DR. LYNDA E. SHOUGH, ScD.,

                Plaintiff-Appellant,

    v.                                                    No. 01-1113
                                                        (D.C. No. 01-X-5)
    ROSE VIGIL; PUEBLO POLICE                               (D. Colo.)
    DEPARTMENT; JAMES BILLINGS,
    Pueblo Police Chief; PUEBLO
    POLICE OFFICER WARING;
    PUEBLO POLICE OFFICER
    TOUWICK,

                Defendants-Appellees.


                                ORDER AND JUDGMENT *


Before EBEL, KELLY, and BRISCOE, Circuit Judges.



         After examining Dr. Shough’s brief and the district court record, this panel

has determined unanimously that oral argument would not materially assist the

determination of this appeal.     See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      On February 28, 2001, the District Court for the District of Colorado

entered an order refusing to file a civil complaint and jury trial demand submitted

by Dr. Lynda Shough. The complaint was virtually identical to one filed by Dr.

Thomas Monroe on December 8, 2000, in district court case No. 00-K-2462,

except that it added an additional defendant and presented additional irrelevant

general “questions for review” that are not a proper element of a federal civil

complaint. See Fed. R. Civ. P. 8(a). The court refused to file the complaint

because Dr. Shough had completely failed to comply with an October 18, 2000

order in a separate civil action directing the clerk of the court to refuse to accept

filings from Dr. Shough until she had paid in full previously-imposed sanctions

and unless she was either represented by an attorney licensed to practice in

Colorado or had tendered requisite affidavits and obtained leave to file a pro se

complaint. R. Doc. 2.

      Without any legal authority for doing so, on March 8, 2001, Dr. Shough

filed a joint notice of appeal with Dr. Monroe in his civil action, which had been

dismissed on March 2, 2001. See R. Doc. 3. The clerk notified Dr. Shough that

the cases had not been consolidated and that the filing fee submitted with the

notice had been credited to the appeal in Dr. Monroe’s case. See R. Doc. 5.

Dr. Shough then filed a motion to proceed in forma pauperis on appeal, which

the court denied, certifying that the appeal was not taken in good faith and that


                                         -2-
Dr. Shough had not shown a reasoned, nonfrivolous argument. R. Doc. 5;

see 28 U.S.C. § 1915(a)(3).

      Dr. Shough then petitioned this court for leave to proceed on appeal

in forma pauperis under Fed. R. App. P. 24, filing affidavits, a brief, and

a “notice of attorney misconduct.” Dr. Shough did not discuss the district court’s

refusal to file her complaint; she simply repeated Dr. Monroe’s appellate

arguments and added conclusory allegations to claims against the defendants.

      Because the district court has not accepted jurisdiction over Dr. Shough’s

complaint by filing it, Dr. Shough has no right to an appeal. Further, we will not

construe her brief as a petition for mandamus to require the district court to file

the complaint because she does not request that relief and because mandamus is

not a proper vehicle for relief in this situation. See Werner v. Utah, 32 F.3d 1446,

1447 (10th Cir. 1994). If Dr. Shough disagreed with the district court’s October

18, 2000 filing restrictions, her avenue for review was an appeal from that order

establishing the restrictions. See id. at 1448. We take judicial notice that her

appeal in that case was dismissed for lack of prosecution on December 28, 2001.

See Turnbull v. Owens, No. 00-1529 (10th Cir. Dec. 28, 2001).

      We also take judicial notice that Dr. Shough has filed three other pro se

complaints using in forma pauperis status since November 1999, all of

which have been dismissed either as frivolous, see Shough v. Maximus, Inc.,


                                         -3-
No. 99-WM-2275 (D. Colo. Sept. 1, 2000) (granting motion for Rule 11 sanctions

for costs “incurred in defending this frivolous lawsuit” because Dr. Shough had

no factual or legal basis to assert claims), or for refusing to submit complaints

complying with the pleading requirements of Fed. R. Civ. P. 8(a), see Shough v.

Wells Fargo Norwest, No. 99-CV-2257 (D. Colo. Feb. 18, 2000), and Shough v.

Apfel, No. 99-CV-2274 (D. Colo. Jan. 14, 2000). In addition, Dr. Shough has

filed seven other pro se complaints that were dismissed either because they have

no basis in law or fact or for failure to prosecute. See Jackson v. Girard,

No. 99-CV-1810 (D. Colo. Sept. 23, 1999) (suing eight defendants including

the Fourth Judicial District of Colorado); Shough v. Colo. Supreme Court,

No. 00-CV-164 (D. Colo. Aug. 24, 2000), cert. denied, 149 L. Ed. 2d 146

(Mar. 5, 2001); Shough v. Coyle, No. 00-CV-237 (D. Colo. Aug. 31, 2000) (suing

Colorado Supreme Court justices and state’s attorney; dismissed for failure to

prosecute); Hughes v. Maximus, Inc., No. 00-CV-1167 (D. Colo. Oct. 18, 2000)

(suing twenty-eight defendants, including Governor Owens, the Colorado

Department of Human Services, and the Fourth Judicial District of Colorado;

complaint dismissed under Rule 12(b)(6) and Rule 11 sanctions imposed);

Marshall v. Price, No. 00-CV-1166 (D. Colo. Oct. 23, 2000) (suing thirteen city

councilors, municipal judges and prosecutors; dismissed under Rule 12(b)(6)),

aff’d, No. 00-1473, 2001 WL 314398 (10th Cir. Apr. 2, 2001); Shough v.


                                         -4-
Anderson, No. 99-CV-2477 (D. Colo. Mar. 13, 2001) (suing ten defendants

including judge, county sheriff’s department and city police departments);

Turnbull v. Owens, No. 00-CV-1267 (D. Colo. Dec. 28, 2001) (suing thirteen

defendants including Governor Owens, the Colorado Supreme Court, the

Fourth Judicial District of Colorado and Janet Reno, and dismissed for failure to

prosecute). We caution Dr. Shough that if she continues to file frivolous appeals

and to abuse the privilege of filing pleadings without fully paying filing fees up

front, we may impose additional filing restrictions. Cf. In re Anderson, 511 U.S.
364, 365-66 (1994) (noting that “pro se petitions [claiming pauper status] have

a greater capacity than most to disrupt the fair allocation of judicial resources

because they are not subject to the financial considerations – filing fees and

attorney’s fees – that deter other litigants from filing frivolous petitions” and

directing clerk of court not to accept further petitions unless docketing fees paid

first) (quotation omitted).

      Because we conclude that this appeal is frivolous, we DENY Dr. Shough’s

motion to proceed in forma pauperis and the appeal is DISMISSED. See

28 U.S.C. § 1915(e)(2)(B)(i).

                                                     Entered for the Court



                                                     Mary Beck Briscoe
                                                     Circuit Judge

                                         -5-